Per Curiam.
The plaintiff Hyer, who was an employe of the state highway commission, was run down and injured by an automobile of the defendant while engaged in his work of supervising the construction of the state highway in the town of Eanwood. He brought suit against the defendant to recover compensation for injuries thus received by him. The highway commission joined as a co-plaintiff, claiming that they were entitled to recover from the defendant moneys - that they had been compelled to pay Hyer under the Workmen’s Compensation act. When the case came on to be tried, however, the *999state highway commission submitted to a voluntary nonsuit, and the case proceeded solely upon the claim of Hyer against the defendant. The trial resulted in a verdict in favor of the plaintiff, the award to him being $5,000.
The only ground upon which we are asked to make the present rule absolute is that this award is excessive. Our examination of the testimony sent up with the rule leads us to the conclusion, that this contention is without merit, and that the award is a reasonable one.
The rule to show cause will be discharged.